Citation Nr: 1703329	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  09-35 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected coronary artery disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This case was previously before the Board in July 2014 and March 2016, at which time it was remanded for additional development. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from April 1971 to March 1972, so his exposure to herbicides is presumed.

2.  Hypertension is not among the disabilities for which presumptive service connection for herbicide exposure is warranted.

3.  The Veteran's hypertension was not present during service or within the first post-service year, and it is not otherwise causally or etiologically related to his active military service. 


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of an October 2009 letter that was sent to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  As noted above, the Board last remanded this case in March 2016, in part, to obtain outstanding VA treatment records and to give the Veteran the opportunity to identify and/or submit any outstanding private evidence.  As directed by the Board, the AOJ obtained outstanding VA treatment records.  Additionally, the AOJ obtained additional private treatment records identified by the Veteran.  In light of the foregoing, the Board finds that there has been substantial compliance with its March 2016 remand directives with regard to obtaining outstanding records. Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The record also reflects that the Veteran underwent a VA examination to evaluate his hypertension in September 2014.  Additionally, addendum etiology opinions were obtained in November 2014 and November 2016.  The Board finds that when taken together, the VA examination reports are adequate to evaluate the Veteran's claim because the conclusions are based on clinical evaluations, interviews of the Veteran, and thorough reviews of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds that the November 2016 addendum opinion substantially complies with its March 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the examiner reviewed the claims file and provided an adequate rationale for her negative nexus opinion.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for hypertension, which he contends is related to exposure to herbicides and other chemicals during his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, "the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that he incurred hypertension as a result of herbicide exposure during service in Vietnam.  Alternatively, the Veteran asserts that his hypertension is due to exposure to asbestos and other chemicals during his duties as a mechanic.  See October 2014 VA Form 646.  

Service treatment records do not reflect diagnoses of or treatment for hypertension or high blood pressure.  Blood pressure readings were consistently normal during routine treatment and periodic examinations.  The Veteran's blood pressure at his April 1992 separation examination was 130/86 mmHg.  

Post-service treatment records show that the Veteran's blood pressure was 130/86 mmHg in September 1992.  In November 1992, the Veteran sought treatment for an eye problem, and he specifically denied a history of hypertension.  Subsequent post-service records show normal blood pressure readings until October 1995.  See March 1993 Record (130/86); July 1993 Record (100/74); October 1994 Record (120/70); January 1995 Record (129/81).  

An October 1995 treatment record reflects that the Veteran reported increased blood pressure readings, but he denied a history of hypertension.  He received a formal diagnosis of hypertension in October 1995.  Subsequent treatment records show that the Veteran continued to be diagnosed with hypertension.  

The Veteran was provided with a VA examination in September 2014 and an opinion was obtained in November 2014.  Upon review of the claims file and subjective interview, the examiner diagnosed the Veteran with hypertension.  The examiner opined that the Veteran's hypertension was less likely than not related to military service because there was no treatment or diagnosis of such condition in military service or within one year of military service.  

In its March 2016 remand, the Board determined that an addendum opinion was necessary regarding whether the Veteran's exposure to herbicides or other chemicals caused the Veteran's hypertension.  

In a November 2016 addendum opinion, a VA examiner, who reviewed the claims file and literature, opined that the Veteran's exposures in service less likely as not caused his hypertension.  The examiner noted that the Veteran had many risk factors for the development of hypertension, such as his age, weight, hyperlipidemia, and his race.  She acknowledged that the National Academy of Science update put hypertension in the "limited or suggestive evidence" category with regard to herbicide exposure, but nonetheless opined that the Veteran's other risk factors were more likely the cause of his hypertension.  

Analysis

The Veteran's service records show that he served in the Republic of Vietnam from April 1971 to March 1972, and he is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  

At the outset, the Board notes that hypertension is not listed as one of the disabilities for which presumptive service connection based on herbicide exposure can be granted under 38 C.F.R. § 3.307 (a)(6) and 38 C.F.R. § 3.309 (e).  Thus, service connection may not be granted on a presumptive basis based on herbicide exposure.

The Board also notes that the Veteran's hypertension was not diagnosed during service or within one year of separation of service.  The record shows that the Veteran's hypertension was first diagnosed in October 1995, over three years after service separation.  Moreover, the record reflects that the Veteran's blood pressure was normal during multiple readings between 1992 and October 1995, and he specifically denied a history of hypertension.  Thus, the evidence establishes that hypertension had its onset 3 years following the Veteran's separation from service.  Consequently, service connection cannot be granted based on chronicity or continuity of symptomatology as hypertension did not manifest during service or within one year of separation from service.  38 C.F.R. § 3.309(a).

The Veteran is therefore not entitled to invoke these presumptions for hypertension, but his claim is still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As an initial matter, the Board notes that the Veteran has been diagnosed with hypertension.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, the Veteran's herbicide exposure is presumed.  Moreover, the Veteran's service records confirm that he had service in the field of vehicle mechanics and equipment repair, so he was likely exposed to other chemicals, such as fuel.  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's hypertension is related to any injury, event, or illness in service, to include chemical exposure or his presumed herbicide exposure.

In this regard, the Board finds the November 2016 opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the November 2016 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, and the opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Additionally, the opinion did not merely rest on the fact that hypertension is not presumptively linked to Agent Orange exposure.  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  In this regard, although the examiner noted that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure in opining that herbicide exposure was less likely as not the cause of the Veteran's hypertension, the examiner also discussed the Veteran's other risk factors for developing hypertension and adequately explained why his other risk factors were more likely the cause of his hypertension.  There is no contrary opinion of record.

The Board has also considered the Veteran's lay statements indicating a nexus between his disability and service.  In various statements, the Veteran indicated his belief that his exposure to herbicides and/or other chemicals caused his hypertension.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of hypertension falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed hypertension is related to service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard have no probative value.  

Based on a review of the record evidence, the Board concludes that service connection for hypertension is not warranted.  Although the record evidence shows that the Veteran currently has hypertension, it does not indicate that the Veteran's hypertension has a causal connection to or is associated with his active military service.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).   


ORDER

Entitlement to service connection for hypertension is denied.

REMAND

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.  His service treatment records are negative for complaints related to obstructive sleep apnea.

Post-service medical records reflect that the Veteran was diagnosed with sleep apnea in September 1996.  Per an October 1996 VA treatment record, the Veteran was diagnosed with sleep apnea after developing difficulty breathing following a thyroidectomy. 

The Veteran was provided with a VA examination in September 2014, and an opinion was obtained in November 2014.  Upon review of the claims file and subjective interview, the examiner diagnosed the Veteran with obstructive sleep apnea.  The examiner noted that the Veteran reported that he had "had snoring and apnea beginning in approx[imately] [the] late 80's and admits that there are no records since he did not bring it to his doctor's attention."  The examiner opined that the Veteran's sleep apnea was less likely than not related to military service because there was no evidence of sleep apnea in service and "no treatment until approx. 10 years after leaving service."  

In its March 2016 remand, the Board found that this opinion was inadequate because the examiner did not sufficiently discuss the Veteran's lay statements of symptoms in service, despite the lack of medical documentation.  Accordingly, the Board remanded the issue in order to obtain an addendum opinion.  

In a November 2016 addendum opinion, the same VA examiner opined that sleep apnea was less likely than not related to service because a 2003 sleep study was negative for sleep apnea.  The examiner also noted that a May 2007 sleep study noted an impression of "Cheyne-Stokes respirations causing central sleep apnea (likely related to cardiac etiology in this patient.)"  The examiner indicated that a review of the literature notes an association between heart failure, which the Veteran was diagnosed with in 2007, and sleep apnea.  The examiner also noted that "there is no diagnosis of heart failure while Veteran in active service." 

The Board finds that the record is still not sufficient to decide the Veteran's claim.  As an initial matter, the Board notes that the September 2014/November 2016 VA examiner based her negative nexus opinion, in large part, on an inaccurate factual premise.  In this regard, the Board notes that the Veteran was diagnosed with severe sleep apnea in September 1996, which was four years after service discharge.  However, in the November 2014 opinion, the examiner stated that the Veteran had no treatment for sleep apnea until 10 years after leaving service.  Similarly, in the November 2016 opinion, the VA examiner discussed a negative 2003 sleep study and a positive 2007 sleep study, but did not discuss the 1996 diagnosis of sleep apnea.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Further, a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In the present case, the November 2016 VA examiner did not discuss the Veteran's lay statements of symptoms in service, as directed by the Board's March 2016 remand.  As such, the mandates of the Board's remand were not adhered to, and the claim must again be remanded so that remedial compliance with the Board's March 2016 remand can occur.

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veteran's sleep apnea (i.e., as secondary to his now service-connected heart disability) is reasonably raised by the record.  In this regard, as discussed above, a May 2007 VA treatment record notes a possible cardiac etiology for the Veteran's sleep apnea, and the November 2016 VA examiner noted an association between heart failure and sleep apnea.  

In light of this evidence, the possibility that the Veteran's service-connected heart disability caused or aggravated his sleep apnea must be addressed.  The AOJ has not had the opportunity to adjudicate service connection for sleep apnea on a secondary basis.  VA must consider all possible theories of entitlement raised by the evidentiary record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain a benefit sought for the same disability).  As such, a remand is necessary for adjudication of the new theory of entitlement to service connection for sleep apnea as secondary to the Veteran's service-connected heart disability.  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed sleep apnea is at least as likely as not caused by or aggravated by his service-connected heart disability.

Lastly, as the record indicates that the Veteran receives ongoing VA and private treatment for sleep apnea, any updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for sleep apnea on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal.  The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to his claim.

3. After all available records have been associated with the claims file, obtain a VA medical opinion to determine the etiology of the Veteran's sleep apnea.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed. 

After reviewing the claims file, and if necessary examining the Veteran, the examiner should address the following:

(a) Offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's diagnosed sleep apnea is etiologically related to, or had its onset during, the Veteran's active military service. 

In providing this opinion, the examiner is asked to consider, and comment on, the service treatment records; VA, Army, and private treatment records showing diagnoses of sleep apnea as early as 1996; and the Veteran's statements attesting to onset of sleep problems in-service and ongoing sleep problems since service.

(b) Regardless of the response to question (a), offer an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is proximately due to or caused by the Veteran's service-connected coronary artery disease.  

(c)  If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected coronary artery disease?

In providing these opinions, the examiner is asked to consider and comment on the May 2007 VA treatment record showing an impression of "Cheyne-Stokes respirations causing central sleep apnea (likely related to cardiac etiology in this patient)" and the November 2016 VA examiner's statements regarding the association between heart failure and sleep apnea.

If the examiner determines that the Veteran's sleep apnea is aggravated by his service-connected coronary artery disease, the examiner should report the baseline level of severity of the sleep apnea prior to the onset of aggravation.  If some of the increase in severity of the sleep apnea is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


